Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Objections
Claim 4 is objected. The claim recites “receive from the thermodynamics expert an expert response comprising either of a validation response validating the selection of the at least one thermodynamic method and an adjustment response adjusting the selection of the at least one thermodynamic method, wherein the adjustment response includes an expert-adjusted selection of at least one thermodynamic method for the simulation of the process and rationale data including parameters used to make the expert-adjusted selection.” Grammatically speaking, the word either goes with or to indicate two choices to select one from. The claim recites either of with and, which causes confusion if it should be interpreted as two choices to select one from or not. To examine the claim the Examiner interprets it as an expression to select one from two choices.
Claim 14 recites analogous limitations. It is objected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot et al. (US 2015/0348548) in view of McKim et al. (US 2015/0178422).
Examiner’s Notes: 
A term “bot” is recited in claims below. The term is mentioned but not clearly defined in the specification. A bot is conventionally defined as an application that is programmed to perform certain tasks. Bots can run on their own, following the instructions given them without needing a person to start them. Many bots are designed to do things humans normally would, such as repetitive tasks, accomplishing them much faster than a human can. Siri of Apple and Alexa of Amazon are examples of bots. Hence, a bot is interpreted as such to examine the claims below.

As per claim 1, Piernot teaches a tool comprising:
a processor (¶ 0017-0018; Piernot teaches a server system 110 comprising one or more computers, including processors);
a memory device coupled to the processor (¶ 0017-0018; Piernot teaches a server system 110 comprising one or more computers, inherently including a memory coupled to the processor);
software instructions stored on the memory device and executable by the processor, said instructions (¶ 0016, claim 38; Piernot teaches a virtual assistant comprising a server system 110 comprising instructions stored on the memory device as recited in this limitation) comprising:
instructions for generating an automated dialog, wherein the automated dialog comprises a bot configured to prompt a user for information about the process (¶ 0013-0014; Piernot teaches a virtual assistant receiving input from a user to perform a task by displaying a dialogue including information to interact with the user; this virtual assistant corresponds to a bot as recited in this limitation; the generated dialogue by the virtual assistant corresponds to an automated dialog);
instructions for generating a user interface for displaying the dialog to the user and for receiving input from the user comprising responses to the prompting of the bot (¶ 0003, 0013-0014; Piernot teaches a virtual assistance having a user interface to receive input from a user and display responses to the user);
instructions for referencing a set of rules stored on the memory device and, according to the rules (¶ 0012, 0041; Piernot teaches a rule-based system to make decision; this teaching reads onto this limitation):
furthering the dialog as a function of the input received from the user (¶ 0012, 0041; Piernot teaches a rule-based system using rules to determine if a virtual assistant should respond via a dialog to inputs received from the user), and
making a selection of the process as a function of the input received from the user (¶ 0041-0043; Piernot teaches a virtual assistant using user’s inputs in response to select and perform a task by invoking program, method, API, an application etc.).
Piernot does not teach:
a process simulation tool for use in determining a thermodynamic method for a simulation of a process comprising:
making a selection of at least one thermodynamic method for the simulation of the process.
However, McKim teaches:
a process simulation tool for use in determining a thermodynamic method for a simulation of a process (¶ 0017, 0130-0131) comprising:
making a selection of at least one thermodynamic method for the simulation of the process (¶ 0017, 0049; McKim teaches computer-automated construction of a process simulation to enable users to build a process simulation model of thermodynamic state properties at various points in the process; this teaching means the system allows a user to select the thermodynamic method for simulation).
Piernot and McKim are analogous art because they are in the same field of automation in generating and invoking a program application method or process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piernot and McKim to provide a process simulation tool for use in determining a thermodynamic method for a simulation of a process to make a selection of at least one thermodynamic method for the simulation of the process as a function of the input received from the user. One of ordinary skill in the art would have been motivated to make such a combination because McKim’s teachings would have provided a user-defined rulebook for generating simulations and a library of simple tieback functions for incorporation into the automatically generated simulations (McKim ¶ 0045).
	
As per claim 2, Piernot and McKim in combination teach the process simulation tool of claim 1, Piernot further teaches wherein the set of rules comprises a decision making tree integrated with the automated dialog (¶ 0041; Piernot teaches a rule-based system including use of a decision tree).

As per claim 3, Piernot and McKim in combination teach the process simulation tool of claim 2, Piernot further teaches wherein the processor-executable instructions include instructions that, when executed by the processor, submit a representation of the input received from the user and the selection of the at least one method to an expert (¶ 0041-0043; Piernot teaches a virtual assistant using user’s inputs in response to select and perform a task by invoking a program, method, API, an application etc. to a user; a user of a method, program, or an application is regarded as an expert of the corresponding method, program, or application; as user is considered an expert). 
Piernot does not teach:
the selection of the at least one thermodynamic method to a thermodynamics expert for validation.
However, McKim teaches:
the selection of the at least one thermodynamic method to a thermodynamics expert for validation (¶ 0016-0017, 0130-0131; McKim teaches computer-automated construction of a process simulation such as configuring a process simulation model of thermodynamic state properties at various points in the process to simulate and validate the process).

As per claim 4, Piernot and McKim in combination teach the simulation tool of claim 3, McKim further teaches wherein the processor-executable instructions include instructions that, when executed by the processor, receive from the thermodynamics expert an expert response comprising either of and an adjustment response adjusting the selection of the at least one thermodynamic method, wherein the adjustment response includes an expert-adjusted selection of at least one thermodynamic method for the simulation of the process and rationale data including parameters used to make the expert-adjusted selection (¶ 0081; McKim teaches a dialog displaying input parameters and supporting user changing; when a user changes parameters in the dialog, which displays changed parameters, it is an adjustment response adjusting the selection of the at least one thermodynamic method by the user, who is considered an expert making adjustment as recited). 

As per claim 5, Piernot and McKim in combination teach the process simulation tool of claim 4, McKim further teaches wherein the processor-executable instructions include instructions that, when executed by the processor, store the adjustment response on the memory device when the adjustment response is received (¶ 0081; McKim teaches a parameter input dialog supporting user changing for modeling a component for simulation; this teaching inherently means storing the adjustment response on the memory device when the adjustment response is received). 

As per claim 6, Piernot and McKim the process simulation tool of claim 5, Piernot further teaches wherein the processor-executable instructions include instructions that, when executed by the processor, aggregate received adjustment responses on the memory device and use a machine learning system to adjust the decision tree based on the aggregated adjustment responses stored on the memory device (¶ 0041; Piernot teaches a system including the use of a decision tree to determine to respond to the user’s input and being able to learn based on the user behavior and input; this teaching means the system incorporate and learn from the received adjustment response; in other words, this teaching means the system aggregate received adjustment responses on the memory device and use a machine learning system to adjust the decision tree based on the aggregated adjustment responses stored on the memory device). 

As per claim 7, Piernot and McKim in combination teach the process simulation tool of claim 1,
McKim further teaches:
wherein the dialog includes one or more prompts for components of the process and the input received from the user includes one or more component inputs responsive to the prompts selecting one or more components of the process (¶ 0044, 0053-0054, 0081; McKim teaches generating a parameter input dialog for a simulation model that supports user modification; a simulation model corresponds to a pieced of process equipment, which can be interpreted as a component) and the memory device stores a component database containing data for available components (¶ 0044, 0049-0050; McKim teaches generating simulation models and automatically building with cross-reference database tables and configuration available; this teaching indicates the memory device stores a component database containing data for available components); wherein the processor-executable instructions include instructions that, when executed by the processor:
query the component database to determine which data for the one or more selected components of the process are available (¶ 0044; McKim teaches a simulation generator geniting simulation models for process equipment and incorporating actual physical characteristics of plant equipment; this teaching indicates that a query is performed on the component database to determine which data for the one or more selected components of the process are available to incorporate in the model); and
adjust the selection of at least one thermodynamic method based on which data for the one or more selected components of the process are available (¶ 0044; McKim teaches a simulation generator geniting simulation models for process equipment and incorporating actual physical characteristics of plant equipment; this teaching indicates that a query is performed on the component database to determine which data for the one or more selected components of the process are available and adjust the selection of at least one thermodynamic method as recited in this limitation).

As per claim 8, Piernot and McKim in combination teach the process simulation tool of claim 1, Piernot further teaches wherein the processor-executable instructions include instructions that, when executed by the processor, generate a user interface configured for receiving a simulation request input from the user requesting use of a process method (¶ 0013-0014; Piernot teaches a virtual assistant receiving input from a user to perform a task by displaying a dialogue including information to interact with the user; ¶ 0041-0043; Piernot teaches a virtual assistant using user’s inputs in response to select and perform a task by invoking program, method, API, an application etc.)
Piernot does not teach:
the user requesting use of thermodynamic method of the selection of at least one thermodynamic method in a process simulation.
However, McKim teaches:
the user requesting use of thermodynamic method of the selection of at least one thermodynamic method in a process simulation (¶ 0017, 0049; McKim teaches computer-automated construction of a process simulation to enable users to build a process simulation model of thermodynamic state properties at various points in the process; this teaching means the system allows a user to select, corresponding to request use of, the thermodynamic method for simulation).

As per claim 11, these limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons. 

As per claim 18, these limitations have already been discussed in claim 8. They are, hence, rejected for the same reasons.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot et al. in view of McKim et al. as applied to claims 8 and 18 above, and further in view of Lei et al. (CN 104143027).

As per claim 9, Piernot and McKim in combination teach the process simulation tool of claim 8, wherein the processor-executable instructions include instructions that, when executed by the processor, McKim further teaches conduct a process simulation in response to the received simulation request using the stored thermodynamic method (¶ 0044, 0133; McKim teaches performing a process simulation in response to the received simulation request using the stored thermodynamic method)
 Piernot and McKim do not teach:
display a result of the process simulation to the user.
However, Lei teaches:
display a result of the process simulation to the user (¶ 0004, 0029; Lei teaches displaying outputs of simulation data).
Piernot, McKim, and Lei are analogous art because they are in the same field of invoking a program application method or process to perform as task. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Piernot, McKim, and Lei. One of ordinary skill in the art would have been motivated to make such a combination because Lei’s teachings would have provided dynamic visualization of the simulation data (¶ 0029).

As per claim 10, Piernot, McKim, and Lei in combination teach a method of developing a process comprising McKim further teaches using the process simulation tool of claim 9 to conduct the process simulation on the process simulator using the requested thermodynamic method and adjusting the process based on the result of the process simulation (¶ 0044, 0133; McKim teaches performing a process simulation in response to the received simulation request using the stored thermodynamic method and changing the design the design based on results of the simulation testing and analyses).

As per claim 19, these limitations have already been discussed in claim 9. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 10. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148